TENNESSEE BUREAU OF WORKERS’ COMPENSATION
IN THE COURT OF WORKERS’ COMPENSATION CLAIMS

AT NASHVILLE
NAOMI PATTON, )
Employee, ) Docket No. 2019-06-0796
)
V. )
) State File No. 29170-2019
LAKESHORE HEARTLAND, )
Employer, )
)
PREMIER GROUP INSURANCE ) Judge Joshua D. Baker
COMPANY, )
Carrier. )

 

EXPEDITED HEARING ORDER DENYING BENEFITS

 

The Court convened an October 10, 2019 expedited hearing to consider whether
Ms. Patton is likely to prove the compensability of two alleged injuries to her left hand
and arm. As Ms. Patton failed to file her claim within the statute of limitations for her
March 23, 2018 injury, and because she did not show she is likely to prove her June 3,
2018 injury is work-related, the Court denies her requested relief.

Claim History

On her April 18, 2019 Petition for Benefit Determination, Ms. Patton alleged two
work injuries to her left-upper extremity that arose from handling patients: one on March
23, 2018 and another on June 3, 2018. She described each incident in detail. According
to the adjuster’s signed declaration, Lakeshore never paid workers’ compensation
benefits for either alleged injury due to Ms. Patton’s history of carpal tunnel syndrome.

Ms. Patton’s medical records reference prior carpal tunnel surgeries and also note
she complained of continuing carpal tunnel symptoms both before and after each alleged
work incident. The records show that at least two years earlier before her alleged work
injuries, doctors diagnosed Ms. Patton with repeat bilateral carpal tunnel syndrome based
on complaints of “pain and numbness that comes down into the arms with her left arm
being worse than her right.” The records from a 2017 visit with her personal physician,
Dr. James Rubright, state that she told him about her prior carpal tunnel release surgeries
and complained of bilateral hand pain, mainly in her left hand. After the March 23
incident, she complained to Dr. Rubright of increased hand pain but again acknowledged
that “she did have pain in both of her hands and wrist before this injury.”

At the hearing, Lakeshore contended Ms. Patton did not provide them an
opportunity to provide authorized treatment following the alleged March 23 incident.
Instead, she portrayed her condition as preexisting and insisted on seeing Dr. Rubright.
Ms. Patton denied she declined treatment under workers’ compensation but continued to
see Dr. Rubright.

Dr. Rubright treated Ms. Patton again for carpal tunnel syndrome and
osteoarthritis in her hands, but none of his records connects her condition to her
employment. On March 26, 2018, he noted from imaging that she had no sign of an
acute injury but had “diffuse degenerative change,” and he diagnosed “[b]ilateral hand
primary osteoarthritis.” Notably, his records do not capture any complaint from Ms.
Patton of a June 3 work accident, even though he treated her only a few weeks after the
alleged incident.

Findings of Fact and Conclusions of Law

To prevail at an expedited hearing, Ms. Patton must show that she is likely to
prevail at a hearing on the merits. See Tenn. Code Ann. § 50-6-239(d)(1) (2018). She
failed to carry this burden.

Recovery for Ms. Patton’s March 23, 2018 injury is barred by the statute of
limitations. Statutes of limitations exist to ensure fairness by prohibiting undue delay in
bringing claims and to provide defendants timely notice of potential lawsuits. See
American Pipe & Constr. Co. v. Utah, 414 U.S. 538, 554-55 (1974). An employee’s
right to compensation is forever barred unless a petition for benefit determination is filed
within one year after the accident resulting in injury. Tenn. Code Ann. section 50-6-
203(b)(1). The employer has the burden of proving that the statute of limitations bars a
claim. Once the employer establishes those facts, the employee must prove that an
exception exists or the claim is barred. See Cloyd vy. Hartco Flooring Co., 274 S.W.3d
638, 647 (Tenn. 2008) (citing Ingram v. Earthman, 993 S.W.2d 611, 633; Jones v. Coal
Creek Mining & Mfg. Co., 180 S.W. 179, 182 (Tenn. 1915).

Here, Ms. Patton’s petition alleged a March 23 injury, yet she did not file a
petition to claim benefits until over a year later on April 18, 2019. Further, the Court
finds Lakeshore did not pay workers’ compensations benefits to or for Ms. Patton
concerning either of her alleged injuries. Consequently, the Court holds that Ms. Patton

2
failed to prove she is likely to prevail at a hearing on the merits concerning her March 23,
2018 injury, as she filed her petition beyond the statute of limitations.

Next, the Court addresses Ms. Patton’s request for expedited relief concerning her
June 3 claim. In Workers’ Compensation Law, “injury” means an injury by accident,
including a cumulative trauma condition, which arises primarily out of and in the course
and scope of employment. Tenn. Code Ann. section 50-6-102(14). An injury “arises
primarily out of the course and scope of employment” if the “employment contributed
more than fifty percent (50%) in causing the injury, considering all causes.” Jd. at 50-6-
102(14)(B). Unless an injury is obvious, an “employee must present expert medical
proof that the alleged injury is causally related to the employment.” Berdnik v. Fairfield
Glade Cmty Club, 2017 TN Wrk. Comp. App. Bd. LEXIS 32, at *11. Lay testimony
alone will not suffice. See Scott v. Integrity Staffing Solutions, 2015 TN Wrk. Comp.
App. Bd. LEXIS 24, at *12 (Aug. 18, 2015) (“Employee's lay testimony in this case,
without corroborative expert testimony, did not constitute adequate evidence of medical
causation.’).

Thus, to succeed at a hearing on the merits, Ms. Patton must produce medical
evidence that the June 3 work accident is the primary cause of her condition. None of Dr.
Rubright’s records regarding treatment rendered shortly after her alleged June 3 accident
mentioned an acute injury at work on that date.

While Ms. Patton questions the accuracy of these records, the absence of any
complaints of a work-related cause correlates with the defense testimony that she
declined medical care under workers’ compensation in favor of continuing treatment with
Dr. Rubright. Thus, the Court finds it unlikely that she would prevail at a hearing on the
merits in proving the compensability of her June 3 claim and denies her requested relief.

It is ORDERED as follows:

1. Ms. Patton’s claim for medical and temporary disability benefits is denied at this
time.

2. This matter is set for a status conference on Monday, December 2, 2019, at 10:00
a.m. (CST). You must call 615-741-2113 to participate in the hearing.
Failure to call may result in a determination of issues without your further
participation

ENTERED OCTOBER 23, 2019.
C\ ye
Joshaad Davis Baker, Judge
Court of Workers’ Compensation Claims

APPENDIX

Exhibits:

1. Medical Records

2. Ms. Patton’s affidavit

3. Declaration of Mr. Porter Nelms

4. Declaration of Ms. Valerie Henderson

5. Change of Status Forms

6. Partner Time Collection Reports

7. Text Messages

8. Wage Statements

9. Documents attached to Ms. Patton’s Request for Expedited Hearing

Technical Record:

1. Request for Expedited Hearing
2. Dispute Certification Notice
3. Petition for Benefit Determination
CERTIFICATE OF SERVICE

I certify that a copy of this Order was sent as indicated on October 23, 2019.

 

 

 

 

 

Name Certified | Via | Via Service sent to:
Mail Fax | Email
Naomi Patton, xX Naomi.patton1949 @ gmail.com
Employee
Frank Gallina, xX fgallina@plcslaw.com

Employer’s Attorney

 

 

 

 

 

fy ff

 

Penny Shyijm, Clerk
Court of Workers’ Compensation Claims
WC.CourtClerk @tn.gov

 
 

Expedited Hearing Order Right to Appeal:

If you disagree with this Expedited Hearing Order, you may appeal to the Workers’
Compensation Appeals Board. To appeal an expedited hearing order, you must:

1. Complete the enclosed form entitled: “Expedited Hearing Notice of Appeal,” and file the
form with the Clerk of the Court of Workers’ Compensation Claims within seven
business days of the date the expedited hearing order was filed. When filing the Notice
of Appeal, you must serve a copy upon all parties.

2. You must pay, via check, money order, or credit card, a $75.00 filing fee within ten
calendar days after filing of the Notice of Appeal. Payments can be made in-person at
any Bureau office or by U.S. mail, hand-delivery, or other delivery service. In the
alternative, you may file an Affidavit of Indigency (form available on the Bureau’s
website or any Bureau office) seeking a waiver of the fee. You must file the fully-
completed Affidavit of Indigency within ten calendar days of filing the Notice of
Appeal. Failure to timely pay the filing fee or file the Affidavit of Indigency will
result in dismissal of the appeal.

3. You bear the responsibility of ensuring a complete record on appeal. You may request
from the court clerk the audio recording of the hearing for a $25.00 fee. If a transcript of
the proceedings is to be filed, a licensed court reporter must prepare the transcript and file
it with the court clerk within ten business days of the filing the Notice of
Appeal. Alternatively, you may file a statement of the evidence prepared jointly by both
parties within ten business days of the filing of the Notice of Appeal. The statement of
the evidence must convey a complete and accurate account of the hearing. The Workers’
Compensation Judge must approve the statement before the record is submitted to the
Appeals Board. If the Appeals Board is called upon to review testimony or other proof
concerning factual matters, the absence of a transcript or statement of the evidence can be
a significant obstacle to meaningful appellate review.

4. If you wish to file a position statement, you must file it with the court clerk within ten
business days after the deadline to file a transcript or statement of the evidence. The
party opposing the appeal may file a response with the court clerk within ten business
days after you file your position statement. All position statements should include: (1) a
statement summarizing the facts of the case from the evidence admitted during the
expedited hearing; (2) a statement summarizing the disposition of the case as a result of
the expedited hearing; (3) a statement of the issue(s) presented for review; and (4) an
argument, citing appropriate statutes, case law, or other authority.

For self-represented litigants: Help from an Ombudsman is available at 800-332-2667.
LB-1099

 

EXPEDITED HEARING NOTICE OF APPEAL
Tennessee Division of Workers’ Compensation
www. tn.gov/labor-wid/weomp.shtml
wce.courtclerk@tn.gov
1-800-332-2667

 

Docket #:
State File #/YR:

 

Employee

Vv.

 

Employer
Notice
Notice is given that

 

[List name(s) of all appealing party(ies) on separate sheet if necessary]

appeals the order(s) of the Court of Workers’ Compensation Claims at

to the Workers’ Compensation Appeals

 

Board. [List the date(s) the order(s) was filed in the court clerk’s office]

Judge

Statement of the Issues
Provide a short and plain statement of the issues on appeal or basis for relief on appeal:

 

 

 

Additional Information
Type of Case [Check the most appropriate item]

L] Temporary disability benefits
L] Medical benefits for current injury
LC Medical benefits under prior order issued by the Court

List of Parties
Appellant (Requesting Party): At Hearing: LJEmployer LJEmployee

Address:

 

Party’s Phone: Email:
Attorney's Name: BPR#:
Attorney’s Address: Phone:

Attorney's City, State & Zip code:

 

Attorney’s Email:

 

* Attach an additional sheet for each additional Appellant *

rev. 10/18 Page 1 of 2 RDA 11082
Employee Name: SF#: DOI:

Appellee(s)

Appellee (Opposing Party): At Hearing: L]JEmployer LJEmployee

 

Appellee’s Address:

 

 

 

Appellee’s Phone: Email:
Attorney’s Name: BPR#:
Attorney’s Address: Phone:

 

Attorney’s City, State & Zip code:

 

Attorney’s Email:

* Attach an additional sheet for each additional Appellee *

CERTIFICATE OF SERVICE

I,
Expedited Hearing Notice of Appeal by First Class, United States Mail, postage prepaid, to all parties

and/or their attorneys in this case in accordance with Rule 0800-02-22.01(2) of the Tennessee Rules
of Board of Workers’ Compensation Appeals on this the day of , 20

, certify that | have forwarded a true and exact copy of this

[Signature of appellant or attorney for appellant]

 

LB-1099 rev. 10/18 Page 2 of 2 RDA 11082
 

Tennessee Bureau of Workers’ Compensation
220 French Landing Drive, I-B
Nashville, TN 37243-1002
800-332-2667

AFFIDAVIT OF INDIGENCY

I, , having been duly sworn according to law, make oath that
because of my poverty, | am unable to bear the costs of this appeal and request that the filing fee to appeal be
waived. The following facts support my poverty.

1. Full Name: 2. Address:

 

 

3. Telephone Number: 4. Date of Birth:
5. Names and Ages of Ail Dependents:

Relationship:

 

 

Relationship:

 

 

Relationship:

 

 

Relationship:

 

 

6. lam employed by:

 

My employer’s address is:

 

My employer’s phone number is:

 

7. My present monthly household income, after federal income and social security taxes are deducted, is:

$

8. | receive or expect to receive money from the following sources:

 

 

 

 

 

 

AFDC $ per month beginning
ssl $ per month beginning
Retirement $ per month beginning
Disability $ per month beginning
Unemployment $ per month beginning
Worker's Comp.$ per month beginning
Other $ per month beginning

 

LB-1108 (REV 11/15) RDA 11082
9. My expenses are:

 

 

 

Rent/House Payment $ permonth Medical/Dental $ per month

Groceries $ per month Telephone $ per month

Electricity $ per month School Supplies $ per month

Water $ per month Clothing $ per month

Gas $ per month Child Care $ per month

Transportation $ per month Child Support $ per month

Car $ per month

Other $ per month (describe: )
10. Assets:

Automobile $ (FMV)

Checking/Savings Acct. $

House $ __ (FMV)

Other $ Describe:

 

11. My debts are:

Amount Owed To Whom

 

 

 

 

| hereby declare under the penalty of perjury that the foregoing answers are true, correct, and complete
and that I am financially unable to pay the costs of this appeal.

 

APPELLANT

Sworn and subscribed before me, a notary public, this

day of , 20

 

NOTARY PUBLIC

My Commission Expires:

LB-1108 (REV 11/15) RDA 11082